FILED
                            NOT FOR PUBLICATION
                                                                            SEP 18 2015
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30021

               Plaintiff - Appellee,             D.C. No. 4:14-cr-00052-BMM-1

 v.
                                                 MEMORANDUM*
RONALD JOSEPH FOURHORNS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                           Submitted September 16, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Ronald Joseph Fourhourns appeals from the district court’s judgment and

challenges the 210-month sentence imposed following his guilty-plea conviction

for bank robbery, in violation of 18 U.S.C. § 2113(a). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Fourhorns’s counsel has filed a brief stating that

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Fourhorns the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Fourhorns has waived the right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the waiver, we dismiss Fourhorns’s

appeal. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2